Citation Nr: 0401068	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-05 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1997 to June 
1999.
 
This case comes before the Board of Veterans' Appeals (Board) 
from of a June 2000 rating decision rendered by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which awarded service connection for left knee 
synovitis.  An initial disability evaluation of 10 percent 
was assigned effective from June 2, 1999. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part. 


REMAND

A statement of the case addressing the issue on appeal was 
furnished to the veteran in January 2002.  At that time, the 
evidence of record included service medical records, private 
treatment records, and reports of VA examinations conducted 
in December 1999.  In April 2003, the RO obtained VA 
treatment records dated from August 2000 to March 2003.  
These records, which indicate treatment for her service-
connected left knee disability, were not associated with the 
claims folder when the RO issued the statement of the case.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless the appellant 
waives this procedural right in writing.  38 C.F.R. § 19.37 
(2003).  A review of the claims folder does not indicate that 
any such waiver has been received.  Therefore, this claim 
must be remanded for preparation of a Supplemental Statement 
of the Case.



This case is REMANDED for the following action:

The appellant's claim should be 
readjudicated with consideration of the 
VA medical records received by the RO 
since January 2002.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


